[Cite as Dublin City Schools Bd. of Edu. v. Franklin Co. Bd. of Revision, 2019-Ohio-1069.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Dublin City Schools Board of Education,                :

                 Appellant-Appellant,                  :                   No. 17AP-684
                                                                         (BTA No. 2016-551)
v.                                                     :
                                                                   (REGULAR CALENDAR)
Franklin County Board of Revision et al.,              :

                 Appellees-Appellees.                  :



                                            D E C I S I O N

                                     Rendered on March 26, 2019


                 Rich & Gillis Law Group, LLC, Mark H. Gillis, and Kelley A.
                 Gorry, for appellant.

                 The Gibbs Firm, LPA, Ryan J. Gibbs, and Geoffrey N. Byrne,
                 for appellee Lowe's Home Centers, LLC.

                          ON APPLICATION FOR RECONSIDERATION
                               AND ON MOTION TO DISMISS

LUPER SCHUSTER, J.
        {¶ 1} On May 25, 2018, appellee Lowe's Home Centers, LLC ("Lowe's") filed an
application for reconsideration pursuant to App.R. 26(A) of this court's May 22, 2018
decision in Dublin City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 10th Dist. No.
17AP-684, 2018-Ohio-1996. In that decision, we reversed the decision of the Ohio Board
of Tax Appeals ("BTA") finding that the appeal of appellant Dublin City Schools Board of
Education ("BOE") was untimely filed. Based on our finding that the BOE timely filed its
appeal, we remanded the matter to the BTA for further proceedings.
        {¶ 2} App.R. 26(A) provides for the filing of an application for reconsideration. The
test generally applied to an application for reconsideration is whether the application calls
to the court's attention an obvious error in its decision or raises an issue for our
No. 17AP-684                                                                                2


consideration that was either not considered at all or was not fully considered by us when
it should have been. Matthews v. Matthews, 5 Ohio App. 3d 140 (10th Dist.1981). However,
an application for reconsideration "is not designed for use in instances where a party simply
disagrees with the logic or conclusions of the court." State v. Burke, 10th Dist. No. 04AP-
1234, 2006-Ohio-1026, ¶ 2, citing State v. Owens, 112 Ohio App. 3d 334, 336 (11th
Dist.1996). Furthermore, an application for reconsideration is not a means to raise new
arguments or issues. State v. Wellington, 7th Dist. No. 14 MA 115, 2015-Ohio-2095, ¶ 9.
       {¶ 3} In support of its application, Lowe's argues we did not adequately consider
the jurisdictional motion it filed two business days before we issued our decision on the
merits of the appeal. On May 18, 2018, over two months after this matter was argued and
submitted to this court for decision, Lowe's filed a motion to dismiss the BOE's appeal for
lack of jurisdiction. In its motion, Lowe's argued the BOE failed to invoke the jurisdiction
of this court because its notice of appeal did not include a list of errors complained of
pursuant to R.C. 5717.04. Given the brevity of time, the BOE did not respond to Lowe's
motion to dismiss before we issued our decision on the merits. In response to Lowe's
application for reconsideration, the BOE acknowledges the jurisdictional requirement set
forth in R.C. 5717.04 regarding the inclusion of assignments of error in the notice of appeal.
Further, since Lowe's pending motion was briefed, the Supreme Court of Ohio in Yanega
v. Cuyahoga Cty. Bd. of Revision, __ Ohio St.3d __, 2018-Ohio-5208, reaffirmed its
holding that compliance with R.C. 5717.04's requirement that a notice of appeal set forth
an appellant's assigned errors is jurisdictional.
       {¶ 4} Here, the BOE's notice of appeal contains no assignments of error. The BOE
asserts, however, that it met R.C. 5717.04's jurisdictional requirement because it attached
its assignments of error to its docketing statement. This court's docketing statement form
includes instructions for the appealing party to "[b]riefly summarize the assignments of
error presently anticipated to be raised on appeal," with further instructions to attach a
separate sheet if necessary. The BOE wrote "See Attached" in the provided space next to
these instructions. But there is no attachment to the BOE's filed docketing statement.
       {¶ 5} Because neither the BOE's notice of appeal nor the docketing statement filed
with this court includes any assignments of error, we need not reach the issue of whether
R.C. 5717.04's jurisdictional requirement pertaining to assigned errors may be satisfied by
No. 17AP-684                                                                             3


the inclusion of an appellant's assignments of error on a docketing statement. The BOE's
failure to set forth any assignments of error in compliance with R.C. 5717.04 deprived this
court of jurisdiction over its appeal. Therefore, we must grant both Lowe's application for
reconsideration and its motion to dismiss. Accordingly, we vacate our May 22, 2018
decision and dismiss this appeal.
                                                 Application for reconsideration granted;
                                                          May 22, 2018 decision vacated;
                                                               motion to dismiss granted;
                                                                        appeal dismissed.

                      DORRIAN and BEATTY BLUNT, JJ., concur.